NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERMAN HERRERA LOPEZ,                           No.    19-73014

                Petitioner,                     Agency No. A201-174-142

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 17, 2022**
                               San Francisco, California

Before: S.R. THOMAS, BEA, and H. THOMAS, Circuit Judges.

      German Herrera Lopez petitions for review of a Board of Immigration

Appeals (BIA) order dismissing his appeal from the denial by an immigration

judge (IJ) of his applications for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We deny the petition for review.

      1.     Herrera Lopez’s asylum application was untimely because it was not

filed within a year of his arrival in the United States. 8 U.S.C. § 1158(a)(2)(B);

Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001), superseded by statute on other

grounds as stated in Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per

curiam). The agency correctly concluded that the delay was attributable to Herrera

Lopez’s action or inaction, 8 C.F.R. § 1208.4(a)(5), and that Herrera Lopez did not

show a material change in circumstances or extraordinary circumstances that

excuse his failure to file the application until approximately two years had passed

from the date of his uncle’s murder, 8 U.S.C. § 1158(a)(2)(D); Sumolang v.

Holder, 723 F.3d 1080, 1082–83 (9th Cir. 2013).

      2.     Substantial evidence supports the agency’s determination that Herrera

Lopez is ineligible for withholding of removal because he did not establish a nexus

between his fear of persecution and his membership in a particular social group.

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (holding that a person’s

“desire to be free from harassment by criminals motivated by theft or random

violence” has “no nexus to a protected ground”).

      3.     Substantial evidence supports the agency’s conclusion that Herrera

Lopez is not likely to be tortured. Evidence of generalized violence and crime that

is not particular to the petitioner is insufficient to establish eligibility for CAT


                                            2
relief. See, e.g., Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

      PETITION DENIED.




                                         3